United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2627
                                   ___________

Billy Yee,                                *
                                          *
             Petitioner,                  *
                                          *
      v.                                  *   Petition for Review of an
                                          *   Order of the United States
United States Environmental               *   Environmental Protection
Protection Agency,                        *   Agency.
                                          *
             Respondent.                  *       [UNPUBLISHED]

                                   ___________

                             Submitted: December 12, 2001

                                  Filed: January 24, 2002
                                   ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       The Environmental Protection Agency (EPA) assessed a civil penalty of
$29,700 against Billy Yee, the owner of a rental apartment, for violating regulations,
see 40 C.F.R. § 745.107, § 745.113, that require the disclosure to a tenant of the
presence of lead-based paint in a rental apartment. See In the Matter of Billy Yee,
1999 WL 1201417 (E.P.A. Nov. 8, 1999). The relevant provisions are included in a
set of regulations, see 40 C.F.R. §§ 745.100-745.119, issued pursuant to several
statutes that are intended to prevent human exposure to toxic substances. See
15 U.S.C. §§ 2601-2692, 42 U.S.C. §§ 4851-4852d.

      Mr. Yee subsequently received a hearing before an administrative law judge,
who upheld the assessment of the penalty. See In the Matter of Billy Yee,
2000 WL 777973 (E.P.A. A.L.J. June 6, 2000). The EPA appeals board affirmed the
order of the administrative law judge. See In re Billy Yee, 2001 WL 624774 (E.P.A.
May 29, 2001). Mr. Yee now petitions for judicial review. We lack jurisdiction to
consider Mr. Yee's petition and therefore dismiss it.

       A petition for judicial review of an assessment under the relevant statutes may
be filed "only ... within the 30-day period beginning on the date [when] the order
making such an assessment was issued," see 15 U.S.C. § 2615(a)(3). The EPA order
was issued on May 29, 2001. The final day to file a petition for review, consequently,
was June 27, 2001. Mr. Yee filed his petition on June 28, 2001, and has cited no
authority that would relieve him of his obligation to comply with the statutory
deadline. We therefore dismiss Mr. Yee's petition for lack of jurisdiction.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-